Citation Nr: 1634393	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a right shoulder disability. 

3. Entitlement to service connection for a dental disability, to include: loss of upper teeth.  

4. Entitlement to service connection for a headache disability, to include: migraine headaches. 

5. Entitlement to service connection for hypertension. 

6. Entitlement to service connection for ischemic heart disease.

7. Entitlement to service connection for bilateral hearing loss. 

8. Entitlement to service connection for an ear disability. 

9. Entitlement to service connection for bilateral knee disabilities.  

10. Entitlement to service connection for hypothyroidism. 

11. Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to July 1985.  He also served as an Air Reserve Technician (ART) from July 1985 to May 2009.  In this regard, the Board notes that certain civilian positions in the military departments must be filled by individuals who are members of the active reserves, which, in the case of the Air Force, are known as ART positions.  Jeffries v. Dep't of the Air Force, 999 F.2d 529, 529-30 (Fed.Cir.1993).  Although they are full-time civilian employees, ARTs "are also members of the Air Force Reserve unit in which they are employed. In addition to their civilian assignments, ARTs are assigned to equivalent positions in the reserve organization with a reserve military rank or grade." Id. at 530.  As will be discussed further below, the work performed in this civilian position, does not constitute active duty service.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran also initiated an appeal of the October 2010 denial of service connection for a vision condition.  In a subsequent February 2013 rating decision, service connection for exophoria break down to tropia (claimed as vision condition) was granted by the RO. Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). The Board notes that in February 2013 the Veteran expressed disagreement with the February 2013 rating decision and a Statement of the Case was issued in January 2014.  The Veteran, however, did not perfect his appeal by timely filing a Substantive Appeal, and the issue is not presently before the Board.

The appellant testified at a hearing in April 2016 before the undersigned.  A copy of the transcript is of record.

The issue of entitlement to service connection for tinnitus, including as secondary to an ear disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript p. 33.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a headache disability, hypertension, ischemic heart disease, bilateral hearing loss, an ear disability, bilateral knee disabilities, hypothyroidism, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's current low back disability, diagnosed as degenerative joint disease with spondylosis, was incurred during his active service.  

2. The Veteran's current right shoulder disability was not incurred in, or aggravated by, any period of service.  

3. There was no dental trauma during service resulting in bone loss of the maxilla or mandible. 

4. The Veteran currently has no bone loss of the maxilla or mandible.

5. The Veteran's loss of all of his maxillary teeth was not due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis

6. Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Period of Service

As noted above, the evidence of record indicates that the Veteran had active service in the US Air Force from November 1972 to July 1985; however, the Veteran, through his representative, has argued that the Veteran's subsequent work from July 16, 1985 to May 2009 as an Air Reserve Technician should also be recognized as service that is eligible for VA benefits.  While the Veteran did perform periods of ACDUTRA and INACDUTRA during this period, his work performed as an ART were duties performed as a civilian employee and are not subject to VA benefits.  

The Veteran's representative supported the argument that the Veteran's position as an ART should be considered active service in a statement dated in June 2011 and through testimony presented at the Veteran's April 2016 Board hearing.  At the hearing, the Veteran provided testimony that he served on active duty in the Air Force until July 15, 1985.  He reported that on July 16, 1985, he began working full time "doing the same thing as [he] was doing when [he] was active duty, same job."  He indicated that he performed this position in uniform and that he wore a uniform until he retired in 2009.  

In the June 2011 letter, the representative stated the following:

1) The rating decision dated October 4, 2010 incorrectly states the veteran's active duty status for purposes of establishing, eligibility for VA benefits.  The veteran was on a continuous active duty status from November 1, 1972 to May 18, 2009.

2) The veteran served with the active duty Air Force from November 10, 1972 to July 16, 1985... 

3) The veteran immediately transferred to an Air Reserve Technician (ART) position on July 17, 1985. This is a full time Active Reserve program for operational purposes similar to Active Guard Reserve (AGR). See enclosed MR21-1MR, Part III, Subpart ii, Chapter 6. 

4) The veteran served in the ART position from July 17, 1985 to May 18, 2009.  During this time, he continued to earn months towards his Total Active Federal Military Service (TAFMS). When the veteran was released from his ART position in May 2009, he earned a total of 438 months of TAFMS...  

6) The veteran respectfully requests the VA find the veteran was on active duty status for purposes of establishing eligibility for VA benefits from the period from July, 17, 1985 to May 18, 2009.  The claims file shows the veteran earned 286 months of TAFMS during this period.

An undated segment from the MR21-1MR was submitted.  It states the following under "Reserve Service Programs that Constitute Active Duty":  

Since the 1960's, the Reserve components have had several programs in which members serve full-time in operational or support positions but are never formally called to active duty.  This type of service, whether it lasts one day or three years, is classified by the service departments as active duty for training.  Such programs include the Active Guard Reserve (AGR) and Active Duty Support (ADS) Program.  

The term "full-time duty in the uniformed services" is not defined in 38 U.S.C. or 38 CFR, Part B.  However, an opinion issued by the General Counsel on November 9, 1988, makes it clear that despite the military's ACDUTRA classification, VA has the authority to declare certain types of service performed by Reservists to be active duty for the purposes of establishing eligibility for VA benefits, and service in the Reserves meets the definition of active duty if the facts of record establish that the service was full-time, and for operational or support purposes, as opposed to training.

The Veteran's representative argues that the Veteran was performing his ART duties as a reservist and that these duties were being performed in a support role, and not for training; and, therefore, this service should be classified by VA as active duty by VA, regardless of how it is classified by the military.

Unfortunately, the Board finds that the Veteran's work during this period does not constitute active duty service.  While the Veteran performed what are described as the same duties in uniform, these duties were performed in his new capacity as a civilian worker, who was also a reservist.  While the Veteran's civilian employment requires that the Veteran be a member of the reserves, the record does not indicate that the Veteran's duties were being performed in his capacity as a member of the reserves, or even that the duty was performed as duty in Armed Forces.  

 38 U.S.C.A. § 101 defines the term "active duty" to mean full-time duty in the Armed Forces, other than active duty for training and certain full-time duty as a commissioned officer or as a cadet at the U.S. Military, Air Force, or Coast Guard Academy, or as a midshipman at the U.S. Naval Academy, or authorized travel to or from such duty or service.  38 U.S.C.A. § 101(21) (West 2014); 38 C.F.R. § 3.6(b) (2016).  The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes, certain full-time duty performed by commissioned officers, certain full-time duty performed by a member of a Senior Reserve Officers' Training Corps program, and full-time duty performed by a member of the Army or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32 or the corresponding provisions of law. 38 U.S.C.A. § 101(21) (West 2014); 38 C.F.R. § 3.6(c) (2016).  The term "inactive duty for training" includes duty (other than full time duty) performed by a member of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d) (2016).   

The Veteran's duties performed as an ART do not qualify as "duty in the Armed Forces" under any of the criteria outlined in 38 U.S.C.A. § 101 as it is a civilian position.   While the requirements of this civilian position state that the Veteran must be a member of the reserves and must wear his uniform, it does not make this civilian position itself or the duties performed therein qualify as "duty in the Armed Forces."  See 38 U.S.C.A. § 101(21) (West 2014); 38 C.F.R. § 3.6(b) (2016). 

The Veteran's personnel records indicate that the military does not consider the duties performed in this position to be active duty, ACDUTRA, or INACDUTRA.  While the Veteran earned 286 months towards his retirement from July, 16, 1985 to May 18, 2009, the Veteran's personnel records from his reserve section indicate that his ANG/USAFR Point Credit Summary reflect that his point status being accrued on the basis of Active Duty changed significantly after July 15, 1985.  A Point Credit Summary from September 2003 indicates that the Veteran was noted to have at least 365 credits in the AD (active duty) category from November 1972 through November 1984.  Another 248 credits are assigned to AD from November 10, 1984 through July 15, 1985.  The Veteran then earns 92 AD credits in the period between July 16, 1985 and July 15, 1986, but then at most earns 43 credits in any one year period between 1987 and 2003.  From 1985 to 2003, the Veteran is also noted to receive a number of credits for IDT (inactive duty training).  The Board finds this 
probative evidence that the Veteran was not considered by the military to be on active duty from July 16, 1985 to May 2009.  

It has been argued, however, that the Veteran's work during this period should be granted by VA active duty status akin to service in the Active Guard Reserve, regardless of its classification by the military.  The Board does not find that such recognition of active duty service is warranted.  To the extent that the General Counsel opinion cited by the section of the MR21-1MR submitted is binding upon the Board (there is no indication that the November 1988 opinion was published in the Federal Register), the Board notes that this opinion applied to an Air Force Reservist who participated in the Civil Air Patrol Reserve Assistance Program, rather than an Air Reserve Technician.  The General Counsel indicates that "a more complex analysis is required to determine whether the type of duty performed by the Veteran is "duty in the Armed Forces, other than active duty for training."  The Board does not find performing civilian work as an ART qualifies as any type of "duty in the Armed Forces" under 38 U.S.C.A. § 101.  See 38 U.S.C.A. § 101(21) (West 2014); 38 C.F.R. § 3.6(b) (2016).   

To the extent that the Veteran's work as an ART would be considered "duty in the Armed Forces," under 38 U.S.C.A. § 101, the November 1988 General Counsel opinion indicates that VA "notwithstanding the label assigned to the service by the military department, had the authority to independently determine the nature of the service, for title 38 purposes, based upon the facts of record."  VA has not determined work as an ART to be active service, and the Board declines to do so at this time.  The current VA Adjudication Procedure Manual, the M21-1, the position of Dual Status Technician, is specifically distinguished from service in the AGR and ADS.  The M21-1 indicates that employment as a dual status technician is employment as a federal employee under 5 USC that works for the Reserve with employment contingent on continued membership in the Reserve.  It is noted that technicians wear the uniform of the Reserve to perform weekly work duties; and diseases or injuries incurred during non-ADT or non-IADT Title 5 employment periods that are not subject to VA benefits.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart ii, Chapter 6, Section A, para. 2(c).  As the evidence of record indicates that the Veteran was performing the duties as a full-time civilian government employee in his work as an ART, the Board does not find that these duties constitute reserve service that is not for training that warrants the same benefits available to service in the in the AGR and ADS.  The Board finds that, other than for the Veteran's recognized periods of ACDUTRA and INACDUTRA, the Veteran's work from July 16, 1985 to May 2009 is not eligible for VA benefits.  

Service Connection, Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Low Back Disability

The Veteran claims that his current lumbar spine disability is the result of recurrent low back injuries that he sustained during his active service.  Upon review of the evidence of record, the Board finds that service connection is warranted.  

During a VA examination in January 2010, the Veteran reported that he hurt his lumbosacral spine carrying a heavy toolbox in 1973 or 1974.  His doctor diagnosed a sprain of his low back and he received three to four days off with rest; however, since that time he reported recurrent pain in his back.  The examiner noted that review of the Veteran's service medical records referenced back pain in the 1980's, but more recent references were not found in his service medical records.  The Veteran indicated that a recent MRI showed bulging discs at L4-L5.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine and spondylosis was noted via x-ray at L2 through L4.

In September 2010, a VA examiner opined that it was less likely as not that the Veteran's current lumbar spine disorder was due to his active service.  The examiner supported this conclusion by stating that, despite the notation of the sprain in the early 1970's and the back pain noted in the mid-1980's, there was no documentation of continued back problems and treatment for back problems since that time, prior to 2008.  

Review of the Veteran's service treatment records shows that the Veteran reported an in-service low back injury in August 1974.  The Veteran also reported problems with low back pain with muscle spasms in September 1977.  X-rays showed "straightening of the lumbar spine" at that time.  In June 1980, a periodic medical evaluation noted "back pain since 1974" diagnosed as muscle spasm.  In July 1984, the Veteran again reported problems with back and was stated to have a history of "recurrent back pain."  Back pain was reported again in May 1985.  Two months later at separation from his active service, the Veteran reported recurrent back pain since 1973 on his "Report of Medical History."  The Veterans reserve records also note reports of lower back pain in April 1992.  

In March 2000, a member health service management reviewed the Veteran's service medical records.  They noted "it appears there has been a recurring problem with low back pain dating back to 1984.  At least two occasions resulted in loss of duty.  The patient needs to be reevaluated to ascertain whether further study (MRI) is needed."

In June 2001, a CT of lumbar spine was performed demonstrating a mild diffuse disc bulge at L3-4, a left paracentral disc protrusion at L4-5, and a central protrusion at L5-S1.

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current low back disability began during his period of active service.  The Board finds the March 2000 medical opinion that the Veteran had recurring back problems since 1984 (his period of active service) to be of greater probative value than the opinion provided by the 2010 VA examiner.  The Board notes the weight of the 2010 VA examiner's opinion is reduced by the examiner's statement that there was no evidence of symptoms of back problems since the Veteran's separation from service prior to his MRI in 2008.  The evidence of record indicates that the Veteran's STR specifically noted a history of ongoing back pain during his 1980 examination, that he then sought treatment for back pain multiple times in service prior to separation, and reported recurrent back pain since 1973 at separation from service.  His reserve records also note treatment for a back condition in 1992, 2000, and 2001 that were not discussed by the 2010 examiner.  

The Board finds that the opinion provided by the member of member health service management that the Veteran had a recurring problem with low back pain dating back to 1984 and the Veteran's credible lay statements of recurrent back pain since his period of active service indicate a nexus between the Veteran's current diagnosis of degenerative joint disease of the lumbosacral spine with spondylosis at L2-L4 and his period of active service.  Therefore, after resolving the benefit of the doubt in the favor of the Veteran, the Board finds that service connection for the Veteran's low back disability is warranted.  See Gilbert, 1 Vet. App. at 58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Right Shoulder Disability

In September 2009, a claim for service connection for a right shoulder disability was received by the RO.  The Veteran reported that his shoulder disability began in May 2009 and that he had been seeking treatment for the condition since July 2009. 

During the Veteran's 2016 hearing, the Veteran reported that he believed that he injured his right shoulder over time due to performing exercises such as push-ups and sit-ups.  He stated that he first sought treatment for his current right shoulder condition in July 2009, and that it had been bothering him for about eight months to a year prior to that time.  The Veteran's wife, however, provided testimony that the Veteran's right shoulder disability was of a much longer duration.  She stated that he had problems with his right shoulder while he was on active duty, and that she remembered rubbing Bengay on his right shoulder for "a sore muscle" between 1982 and 1985.  

The Veteran's service treatment records report that he was diagnosed with a muscle spasm in his left shoulder in March 1978 after he woke up with tightness in his left shoulder and neck.  

In November 1994, a private medical record states that the Veteran reported right shoulder pain for two weeks.  At that time, he stated that he injured his shoulder while wrestling with his daughter.  He was diagnosed with a strained trapezius.

In December 1996, the Veteran was noted to have a history of a right shoulder strain.  An x-ray that indicated normal findings at that time.

In June 2003, the Veteran reported continued pain in his right shoulder and arm.  The pain was reported to be localized in his right shoulder and elbow, and repetitive movements were becoming more bothersome.  He was diagnosed with right elbow pain / epicondylitis and thoracic somatic dysfunction was ruled out.  

During a VA examination in January 2010, the Veteran reported that he developed pain in his right shoulder and a CT scan was obtained in May 2009.  He was diagnosed with a bone spur around the acromioclavicular joint, and he underwent arthroscopic surgery to remove the bone spur.  In September 2010, a VA examiner opined that it was less likely as not that the Veteran's current right shoulder disability was due to his active service.  The support for this opinion was that the Veteran's service medical records did not have documentation of a right shoulder problem, and that it was not contended that the current problem began until he developed pain in right shoulder in 2009, after his period of active service.  

Upon review of all of the evidence of record, the Board finds that the evidence indicates that the Veteran's right shoulder condition was not incurred in, aggravated by, or is otherwise due to his active service, including his periods of ACDUTRA and INACDUTRA.  The Board finds probative the lay evidence provided by the Veteran indicating that his current right shoulder symptoms began within eight months to a year of seeking treatment that resulted in his July 2009 right shoulder surgery.  The Veteran did not report any continuity of symptoms that related back to his period of active service from 1972 to July 1985, and did not relate his condition to any injury that occurred during a period of ACDUTRA or INACDUTRA since 1985.  While he indicated that he believed that his condition was the result of repetitive motion, he did not indicate that he could recall any specific injury during a period of ACDUTRA or INACDUTRA that resulted in his current shoulder disability.  

The Board finds the statements made by the Veteran's wife that his right shoulder symptoms began between 1982 and 1985 to be not credible.  See Caluza, 7 Vet. App. at  511-12 (1995).  These statements conflict with the credible lay statements provided by the Veteran regarding when his symptoms began and the medical evidence of record.  The Board notes that the Veteran did report symptoms of left shoulder pain during his period of active service, and it is possible that over time the Veteran's wife forgot which shoulder she treated with Bengay for "a sore muscle".  Further, the evidence does demonstrate that the Veteran began seeking treatment for right shoulder pain at least as early as November 1994, after wrestling with his daughter and it is possible that the Veteran's wife was merely wrong about the time frame in which she recalled the Veteran reporting right shoulder pain.  Either way, the Board finds that the testimony of the Veteran's wife to be not credible regarding the etiology of his right shoulder condition to the extent it conflicts with the lay testimony of the Veteran and the medical evidence of record.  

Additionally, the Board does not find the Veteran to be competent to provide a nexus between his current right shoulder disability and a repetitive motion injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  While the Veteran is competent to report symptoms of pain that began, or increased, after repetitive motion from push-ups or sit ups, the Board finds that he is not competent to state whether these actions could cause, or aggravate, a bone spur around the acromioclavicular joint.  

The only current medical opinion on this issue was provided by the 2010 VA examiner, who considered the Veteran's lay statements that his current right shoulder condition began in months prior to seeking treatment in May 2009.  To the extent that the examiner did not address the Veteran's history of right shoulder pain between November 1994 and 2009, the Board notes that the Veteran has not reported any history of an injury to the right shoulder during a period of ACDUTRA or INACDUTRA that could have possibly resulted in service connection.  Further, the medical evidence of record indicates that initial incident in 1994 began after engaging in wrestling with his daughter at home, not during a period of ACDUTRA or INACDUTRA. Accordingly, the Board finds that the current medical opinion is adequate and has addressed all potential indications of a nexus between the Veteran's current right shoulder disability and his service.  

In summary, the competent, credible evidence of record indicates that the Veteran's current right shoulder is not related to service, including any period of ACDUTRA or INACDUTRA. Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 58 (1990). 

Dental Disability 

The Veteran seeks service connection for a dental disability, to include: loss of upper teeth.  In September 2009, he filed service connection for loss of upper teeth and indicated that he sought treatment for this condition in 1986.  

The Veteran's service medical and dental records indicate that the Veteran underwent gingival flap surgery in June and August of 1984.  

During his Board hearing, the Veteran reported that he would grind his teeth during service and that his bunkmates would complain.  He indicated that he was supposed to get a mouth guard for these symptoms, but a mouth guard was not issued and his teeth worsened over time.  

In January 2010, the Veteran underwent a VA dental examination.  The Veteran reported that he lost his upper teeth due to neglect during his active service.  The examiner noted that the Veteran had an existing complete maxillary (upper) denture, which was about 10 years old.  The examiner indicated that the Veteran's radiographs revealed advanced periodontal disease with gross caries in the maxillary arch that led to the loss of all maxillary teeth.  He was diagnosed with loss of teeth, secondary to poor oral hygiene and caries as well as periodontal disease.  Loss of teeth was not shown to be due to loss of substance of body of maxilla or mandible. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment or loss of the mandible, loss of a portion of the ramus, loss of the coronoid process, loss of the hard palate and impairment or loss of a portion of the maxilla. 

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016); Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes"). 

No medical professional has provided any opinion that the Veteran experienced any loss of the body of the maxilla or mandible, and the 2010 examiner did not relate the loss of any of the Veteran's teeth to trauma sustained in service. 

While the Veteran may have had teeth extracted during service, underwent gum surgery during service, and may have required post-service treatment for his significant periodontal disease, the Veteran's dental condition does not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381(b) (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Unfortunately, the Veteran's dental examination, and the dental evidence of record has not provided evidence of a dental disability for which service connection may be granted. 

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, as the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in a letter sent to the Veteran in September 2010.  The letter indicated the evidence required to establish a claim for service connection for a right shoulder disability and a dental disability, and addressed which parties were responsible for providing evidence related to substantiating the Veteran's claims.  The notice also addressed how disability ratings are assigned and how VA assigns effective dates.  The Board finds that the duty to notify was fulfilled.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes lay statements, including testimony provided by the Veteran and his wife; service treatment records; including during his period of reserve service from July 1985 to May 2009; the Veteran's personnel records, private treatment records, and VA examination reports and VA medical opinions.  To the extent that the Veteran would argue that the Veteran's 2010 right shoulder examination was inadequate as it did not address medical documentation of right shoulder complaints between November 1994 and June 2003, the Board notes that the 2010 examiner addressed the Veteran's complaints regarding his current right shoulder disability and the Veteran did not report any history of an injury between 1994 and 2003 that occurred during a period of ACDUTRA or INACDUTRA. As the examiner addressed all indications of any potential nexus between the Veteran's right shoulder and the Veteran's service, the Board finds that the 2010 examination and medical opinion related to his right shoulder disability is adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, in April 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned attempted to identify the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  The issues on appeal were confirmed by the Veteran and his representative, and the Veteran's representative also attempted to ask questions to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

All obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence to the issues addressed in the decision above, which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence for the issues decided above is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for a low back disability is granted. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a dental disorder for compensation purposes is denied.


REMAND

The Board finds that the remainder of the Veteran's claims require additional development prior to adjudication by the Board.  

First, the Board notes that while the Veteran was provided a general VA examination in January 2010 this examination did not provide an opinion regarding the etiology of the Veteran's hypertension.  During his April 2016 hearing, the Veteran, and his wife, reported that his hypertension was first diagnosed during his period of active service.  Both indicated that it was diagnosed in the 1970's and that he was diagnosed at an Air Force Base hospital.  The Veteran's wife stated that the condition was related to the Veteran's headaches.  She stated that the Veteran's hypertension was diagnosed in the fall of 1974 after the Veteran suffered a severe headache and passed out.  She reported that he was taken to the emergency room at Blytheville AFB and he was eventually diagnosed with hypertension.  

The Veteran's service medical records contain records from treatment at Blytheville AFB.  The record does not indicate that the Veteran passed out or was unconscious, but it does indicate that the Veteran was seen at the emergency room at the Blytheville AFB in February 1974.  He was noted to have pain on the left side of his head and reported recurrent headaches.  His blood pressure was noted to be 110/60.  The doctor's impression was headaches or possible migraines.   

In August 1978, the Veteran was seen at the emergency room at the Little Rock Air Force Base.  He was noted to have a headache for an extended period and his blood pressure was reported as 140/90, which meets the criteria for elevated blood pressure, but not hypertension.  The Veteran also had elevated blood pressure (146/94) on February 1, 1976.  The Veteran's separation examination in June 1985, however, did not report a diagnosis of hypertension and his blood pressure was noted to be 114/78 and the Veteran did not indicate a history of high blood pressure on his "Report of Medical History" at that time.  Further, on March 4, 2006, a reserve treatment record reports that the Veteran had no "diagnosis of hypertension" and that he passed a five day blood pressure check.  

The medical evidence indicates that the Veteran has a current diagnosis of hypertension, and as noted above his medical records during active service did display symptoms of "elevated blood pressure."  While the evidence indicates that the Veteran's hypertension was not diagnosed during his service despite the reports of the Veteran and his wife, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is required to obtain a VA medical opinion regarding the etiology of his current hypertension.

In addition, the Veteran has argued that his claims for ischemic heart disease and a headache disability are secondary to his hypertension.  Therefore, these claims for service connection are intertwined with the Veteran's claim for hypertension and the Board must defer adjudication of these claims at this time.

The Board also finds that a medical opinion should be afforded for the Veteran's claim for hypothyroidism.  The Veteran has a current diagnosis of hypothyroidism.  During his 2016 Board hearing, the Veteran reported that his physicians, J.R., M.D., and M.K, M.D, reported to him that his hypothyroidism was the result of his exposure to chemicals during his active service.  The Board notes that the Veteran worked on the flight line and was exposed to chemicals, such as jet fuel; however, while the Veteran is competent to report a contemporaneous medical opinion, it was not indicated what period of service these opinions were based upon, or what chemicals were involved.  Accordingly, the Board finds that a medical opinion should be sought regarding the etiology of his hypothyroidism.  See McLendon, 20 Vet. App. 79 (2006).  

The Board also finds that a medical opinion should be afforded for the Veteran's claim for obstructive sleep apnea.  The Veteran has a current diagnosis of obstructive sleep apnea, which was diagnosed via a sleep study in March 2009 sleep study.  During the Veteran's Board hearing, the Veteran's wife reported that she first noticed him having difficulty breathing during sleep and snoring loudly at least as early as 1972 or 1973.  While the Veteran's wife is competent to report that the Veteran displayed symptoms of difficulty breathing while sleeping or loud snoring since 1972, the Board finds that an opinion regarding when the Veteran's current obstructive sleep apnea disability began is beyond the scope of lay diagnosis.  See Jandreau, 492 F.3d 1372, 1377 (2007).  Accordingly, the Board finds that a medical opinion should be provided regarding the etiology of the Veteran's current sleep apnea disability.  See McLendon, 20 Vet. App. 79 (2006).  

The evidence also indicates that the medical opinions provided by the September 2010 VA examiner regarding the Veteran's bilateral knee claims were not based upon accurate facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner stated "the Veteran has a history of knee pain in 1980, but the Veteran continued to be on active duty until 1985 and there is no documentation that the Veteran had a structural damage to his knees while he was on active duty.  Then, the Veteran continued to work for another 10 years and there is no documentation of problems with the knees or treatment for the knees during this period."  The Veteran's service treatment records indicate that the Veteran reported complaints of weak, aching knees that had been symptomatic for "at least a year" in 1979, and the onset of bilateral knee aches was noted to have begun one to two years prior to 1979.  The condition was noted to be "progressively increasing, almost every day."  During his April 2016 Board hearing, the Veteran reported that his bilateral knee pain began in approximately 1979 and continued to worsen throughout his active service.  The Veteran reported that these symptoms of pain and weakness persisted after his separation from service and eventually worsened to the point that he sought treatment in 2005 and underwent surgery.  The examiner did not address the Veteran's competent reports of knee pain and weakness since service, and did not acknowledge the duration of the Veteran's documented knee complaints in service.  Accordingly, the Board finds that a new VA opinion should be afforded that addresses the Veteran's competent reports of continuous bilateral knee pain since service and his documented history of recurrent knee pain for at least one year in 1979.  

A new medical opinion should be obtained related to the Veteran's claim for a bilateral hearing loss disability.  The examiner reported the following: "the veteran's service medical records were reviewed.  The Veteran indicated normal hearing bilaterally prior to enlistment (2-28-1972) and normal hearing bilaterally upon separation from active duty (6-19-1985).  Therefore, due to the absence of acoustic damage upon military separation it is my opinion that it is not as least as likely as not that the veteran's hearing loss is related to his military service."  The Board finds that this opinion fails to address significant evidence of record.   

Audiometer readings at entrance to active service in February 1972:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
5
5
0
X
5
X
LEFT
20
5
10
X
15
X

Audiometer readings at separation from active service in June 1985:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
20
20
10
15
25
15
LEFT
25
20
10
15
20
15

While the examiner was correct in stating that the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 were not met at separation from active service, the examiner did not address the following: 1) the Veteran's report of hearing loss on his "Report of Medical History" at separation, which included a physician's summary of "high and low frequency hearing loss since 1973 secondary to working in a hazardous noise area, recommended hearing protection be worn"; the results of November 18, 1982 audiogram, which required testing again on November 19, 1982; and the 3) the Veteran's reports of decreased hearing acuity since his separation from active service.  Accordingly, the Board finds that a new medical opinion should be sought to address these issues. 

Lastly, the Board finds that a new VA opinion should be afforded in relation to the Veteran's claim for an ear disability.  The Board notes that the Veteran reported a history of a ruptured ear drum during service, and that the VA examiner indicated that upon observation the Veteran's eardrums displayed scarring with thinning and retractions of both eardrums.  It is unclear if these findings constitute any residual disability of the Veteran's ears, and if so, an opinion should be provided regarding whether any current disability is at least as likely as not the result of the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any identified, outstanding treatment records related to the Veteran's claims for service connection.  In particular, arrange to obtain any outstanding, relevant treatment records the USAF Hospital at Little Rock AFB and the USAF Hospital at Blytheville AFB from the Veteran's period of active service. 

The Veteran, and his representative, must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

a) Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service.  The examiner is asked to discuss the Veteran's elevated blood pressure readings in the Veteran's service treatment records, including elevated readings of 146/94 on February 1, 1976 and 140/90 on August 23, 1978.  The examiner should also note the Veteran's history of a five day blood pressure test reported on March 4, 2006 that he passed.  

b) if it is determined that the Veteran's hypertension was at least as likely as not incurred in or is otherwise related to service, the examiner should opine whether the Veteran's ischemic heart disease is at least as likely as not due to, or has been permanently aggravated, by his hypertension.

c) if it is determined that the Veteran's hypertension was at least as likely as not incurred in or is otherwise related to service, the examiner should opine whether any current headache disability is at least as likely as not due to, or has been permanently aggravated, by his hypertension.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate examiner for a bilateral knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's complaints of weak, aching knees for 1 year in June 1979, and his reports of continuous knee pain since 1979 during his April 2016 Board hearing.   

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran's current knee disabilities are at least as likely as not (50 percent or greater probability) due to or the result of the Veteran's active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate examiner for his current hypothyroidism.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran's current hypothyroidism is at least as likely as not (50 percent or greater probability) due to, or was aggravated by, the Veteran's active service, including exposure to chemicals that would typically be present on a flight line.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate examiner for obstructive sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's wife's reports in April 2016 that she has observed the Veteran having difficulty breathing and snoring loudly since 1972 or 1973.       

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran's current obstructive sleep apnea was at least as likely as not (50 percent or greater probability) incurred in or otherwise due to, the Veteran's period of active service from 1972 to July 1985.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate examiner for a headache disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the service treatment records from February 6, 1974 indicating a history of recurrent headaches, with a notation of possible migraines; and the tension headache diagnosed on August 23, 1978.       

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran has a current diagnosis of a headache disability, to include: migraine headaches; and if so, whether it is at least as likely as not (50 percent or greater probability) incurred in, or otherwise due to, the Veteran's period of active service from 1972 to July 1985. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an audiological examination to determine the nature and likely etiology of any current hearing loss.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed. 

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its clinical onset during the Veteran's period of active service or is related to an incident, injury, or event in active service.  

The examiner is asked to consider and address the following: 1) the Veteran's threshold shifts between his entrance audiogram in February 1972 and his separation audiogram in June 1985, including significant shifts at the 500, 1000, 2000 and 4000 hertz levels on the right and the 1000 hertz level on the left; 2) the Veteran's report of hearing loss on his "Report of Medical History" at separation with a physician's summary that noted "high and low frequency hearing loss since 1973 secondary to working in a hazardous noise area"; 3) the results of November 18, 1982 audiogram, which required testing again on November 19, 1982; and 4) the Veteran's reports of decreased hearing acuity since his separation from active service. 

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

The examiner should clearly outline the rationale for any opinion(s) expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

7. Schedule the Veteran for an examination with an appropriate examiner for an ear examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran has a current ear disability.  If not, please discuss why the scarring with thinning and retractions of both eardrums noted by the 2010 VA examiner does not constitute a disability of the ear.  

If the Veteran is found to have a current ear disability, please provide an opinion whether the Veteran's ear disability is at least as likely as not (50 percent or greater probability) due to, or was aggravated by, the Veteran's active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


